JOHNSON, J.,
Concurs with Reasons.
hi concur with the result reached by the majority; specifically, I agree that there was no double jeopardy violation in this case. I disagree with the majority’s statement that double jeopardy never attached because of the nature of the two separate proceedings. Rather, I agree only with the majority’s analysis insofar as they find that Defendant was not punished twice for the same offense because Defendant’s contempt adjudication was not based on any evidence relating to the unauthorized use of a motor vehicle for which he was subsequently adjudicated delinquent.